NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               MITCHELL T. TAEBEL,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2018-1475
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:18-cv-00025-VJW, Judge Victor J. Wolski.
                 ______________________

                 Decided: July 16, 2018
                ______________________

   MITCHELL T. TAEBEL, Long Beach, IN, pro se.

    DANIEL B. VOLK, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
ROBERT EDWARD KIRSCHMAN, JR., LOREN MISHA PREHEIM,
CHAD A. READLER.
                 ______________________

  Before NEWMAN, LOURIE, and MOORE, Circuit Judges.
2                                   TAEBEL v. UNITED STATES




PER CURIAM.
    Mitchell Taebel appeals the U.S. Court of Federal
Claims’ (“Claims Court”) dismissal of his complaint for
lack of subject matter jurisdiction. Because the Claims
Court did not err in dismissing the complaint, we affirm.
                       BACKGROUND
     On December 27, 2017, Mr. Taebel filed a one-
paragraph complaint in the Claims Court alleging that
the U.S. Department of Justice is unconstitutional and
objecting to the enforcement of federal criminal laws not
listed in the U.S. Constitution. The Claims Court dis-
missed the complaint sua sponte for lack of subject matter
jurisdiction. It concluded that it lacked jurisdiction over
Mr. Taebel’s complaint because he failed to allege that the
United States owed him money damages and his claims
were not based on a constitutional provision that would
entitle him to compensation from the United States.
    Mr. Taebel timely appealed. We have jurisdiction
pursuant to 28 U.S.C. § 1295(a)(3).
                       DISCUSSION
     We review the Claims Court’s dismissal for lack of
subject matter jurisdiction de novo. Trusted Integration,
Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir.
2011). Mr. Taebel bears the burden of establishing juris-
diction by a preponderance of the evidence. Id. We accept
as true all undisputed facts asserted in his complaint and
draw all reasonable inferences in his favor. Id. As Mr.
Taebel is a pro se appellant, we liberally construe his
filings. Erickson v. Pardus, 551 U.S. 89, 94 (2007).
    The jurisdiction of the Claims Court is set forth in the
Tucker Act, 28 U.S.C. § 1491(a), but the Tucker Act does
not itself create a right enforceable against the United
States. Alvarado Hosp., LLC v. Price, 868 F.3d 983, 991
(Fed. Cir. 2017). To establish Claims Court jurisdiction
TAEBEL v. UNITED STATES                                 3



under the Tucker Act, a plaintiff must identify a substan-
tive law that creates the right to money damages against
the United States. Id.
     The Claims Court properly dismissed Mr. Taebel’s
complaint for lack of jurisdiction. Mr. Taebel’s complaint
fails to allege that the United States owes him any money
or identify any money-mandating provision that would
confer jurisdiction. On appeal, Mr. Taebel argues the
Department of Justice is unconstitutional and a national
security threat. He seeks an injunction “to close down
unconstitutional elements of this Government.” He does
not allege the United States owes him money or identify a
money-mandating provision. The Claims Court did not
err by dismissing his complaint because Mr. Taebel failed
to allege facts and identify law that would establish
jurisdiction.
   We have considered Mr. Taebel’s remaining argu-
ments and find them unpersuasive.
                      CONCLUSION
   For the foregoing reasons, the decision of the Claims
Court is affirmed.
                      AFFIRMED
                          COSTS
   No costs.